1    H. Ty Kharazi, Esq. – SBN 187894
     YARRA LAW GROUP
2    2000 Fresno Street, Suite 300
     Fresno, California 93721
3    Telephone: (559) 441-1214
     Facsimile: (559) 441-1215
4
     Attorneys for Defendants,
5    CHASE, INC., a California corporation

6
                                   UNITED STATES DISTRICT COURT
7
                                  EASTERN DISTRICT OF CALIFORNIA
8
     RAFAEL ARROYO, JR.,                             Case No. 1:18-CV-01675-LJO-BAM
9
                   Plaintiff,                        STIPULATION TO SET ASIDE CLERK’S
10                                                   ENTRY OF DEFAULT AND TO ALLOW
           vs.                                       DEFENDANT TO FILE ANSWER; ORDER
11                                                   THEREON
     CHASE, INC., A CALIFORNIA
12   CORPORATION; DOES 1-10,

13                  Defendants.                      Magistrate Judge Barbara A. McAuliffe

14          Plaintiff, RAFAEL ARROYO, JR., (“Plaintiff”) and Defendant CHASE, INC., a California
15   corporation (“Defendant”), by and through their attorneys of record, agree as follows:
16          WHEREAS Plaintiff filed his Complaint on December 11, 2018;
17          WHEREAS Plaintiff submits that Defendant were served on February 17, 2019;
18          WHEREAS Defendants did not respond to the Complaint prior to March 11, 2019;
19          WHEREAS Plaintiff Requested an Entry of Default as to Defendant and was entered on
20   March 14, 2019, by the Clerk (Docket No.: 8);
21          WHEREAS Defendants just sought advice from counsel and hired the undersigned counsel;
22          IT IS THEREFORE STIPULATED, that the Default as to Defendant, CHASE, INC., a
23   California corporation entered on March 14, 2019, be set aside;
24          IT IS FURTHER Stipulated that Defendant shall file their Answer to the Complaint on or

       Page 1 - STIPULATION TO SET ASIDE CLERK’S ENTRY OF DEFAULT AND TO ALLOW DEFENDANT TO
                                      FILE ANSWER; ORDER THEREON
1    before April 19, 2019.

2    Dated: March 26, 2019.                Respectfully submitted,

3                                          CENTER FOR DISABILITY ACCESS

4                                          /s/ Phyl Grace
                                           _____________________________
5                                          Phyl Grace
                                           Attorney for Plaintiff,
6                                          RAFAEL ARROYO
7    Dated: March 26, 2019.                Respectfully submitted,
8                                          YARRA LAW GROUP
9                                          /s/ H. Ty Kharazi

10                                         _____________________________
                                           H. Ty Kharazi
11                                         Attorney for Defendants,
                                           CHASE, INC.,
12

13                                      SIGNATURE ATTESTATION

14          I hereby attest that all signatories listed above, on whose behalf this stipulation is submitted,

15   concur in the filing’s content and have authorized the filing.

16   Dated: March 26, 2019.                YARRA LAW GROUP
                                           /s/ H. Ty Kharazi
17
                                           _____________________________
18                                         H. Ty Kharazi
                                           Attorney for Defendants,
19                                         CHASE, INC.,

20

21

22

23

24

       Page 2 - STIPULATION TO SET ASIDE CLERK’S ENTRY OF DEFAULT AND TO ALLOW DEFENDANT TO
                                      FILE ANSWER; ORDER THEREON
1                                                    ORDER

2           For good cause shown, the Court adopts the stipulation of the parties set forth above.

3    Accordingly, the default entered by the Clerk of Court against Defendant CHASE, INC., a California

4    corporation, on March 14, 2019 (Doc. No. 8), is hereby VACATED. Defendant shall file its response

5    to the complaint on or before April 19, 2019.

6

7    IT IS SO ORDERED.

8       Dated:     March 27, 2019                            /s/ Barbara   A. McAuliffe          _
9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

       Page 3 - STIPULATION TO SET ASIDE CLERK’S ENTRY OF DEFAULT AND TO ALLOW DEFENDANT TO
                                      FILE ANSWER; ORDER THEREON
